UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09727 Patient Safety Technologies, Inc. (Exact name of registrant as specified in its charter) 15440 Laguna Canyon Road Suite 150 Irvine, California 92618 ((949) 387-2277 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.0001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Patient Safety Technologies, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Patient Safety Technologies, Inc. Dated:March 27, 2014 By: /s/TIMOTHY J. SCANNELL Name: Timothy J. Scannell Title: President
